NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             APR 19 2013

                                                                          MOLLY C. DWYER, CLERK
JASPAL SINGH,                                   No. 08-74062               U.S. COURT OF APPEALS



              Petitioner,                       Agency No. A079-400-682

  v.
                                                MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2013**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and GRABER and CHRISTEN, Circuit Judges.

       In this post-REAL ID Act case, Petitioner Jaspal Singh seeks review of a

decision by the Board of Immigration Appeals ("BIA") that adopts an immigration

judge’s ("IJ") ruling, which denied his claims for asylum, withholding of removal,

and protection under the Convention Against Torture. "Where, as here, the BIA


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
adopts the IJ’s decision while adding some of its own reasoning, we review both

decisions." Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011). The IJ

found, and the BIA affirmed, that Singh was not credible. Because the record does

not compel a contrary conclusion, we deny the petition. See 8 U.S.C.

§ 1252(b)(4)(B) ("[A]dministrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary . . . .").

      The IJ had authority to require reasonably obtainable corroboration of

Petitioner’s testimony. Aden v. Holder, 589 F.3d 1040, 1044–45 (9th Cir. 2009).

She told Petitioner that he had to provide corroborative evidence and continued his

case so that he would have an opportunity to obtain it. Petitioner, however, failed

to produce such evidence, and the record does not compel the conclusion that the

evidence was unavailable. See 8 U.S.C. § 1252(b)(4) ("No court shall reverse a

determination made by a trier of fact with respect to the availability of

corroborating evidence . . . unless the court finds . . . that a reasonable trier of fact

is compelled to conclude that such corroborating evidence is unavailable.").

Although the IJ could have found Petitioner credible even without corroboration,

Aden, 589 F.3d at 1044, the record did not compel her to do so, 8 U.S.C.

§ 1252(b)(4)(B). Similarly, because the record does not compel a contrary

conclusion, it was permissible for the IJ to find that Petitioner had not established


                                            2
eligibility for asylum, withholding of removal, or protection under the Convention

Against Torture.

      Petition DENIED.




                                         3